DETAILED ACTION
This Office action is in response to the amendment filed on March 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 and April 13, 2021 were filed after the mailing date of the Non-final rejection sent on December 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the new secondary reference being applied in the current rejection.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky (U.S. Pub. No. 2013/0063119 A1, hereinafter “Lubomirsky”) in view of Wang et al. (U.S. Pub. No. 2020/0177100 A1, hereinafter “Wang”).

In re claim 1, Lubomirsky discloses (Fig. 4a) a method comprising: applying using voltage-applying circuitry (comprising G1, IGBT1) electrically connected to a first terminal (terminal A) of a first direct current (DC) bus (DC bus V+), a first voltage on the first terminal (Para. 0028-0035),  wherein the first DC bus is electrically connected to at least one power source (DC bus V+ is coupled to power source 111); obtaining at least one indication that discharge of a second voltage related to the first voltage should be performed (Fig. 3, Para. 0028-0035); and discharging the second voltage using discharge circuitry (comprising G2, IGBT2, 
Lubomirsky fails to disclose wherein the voltage-applying circuitry includes a converter and a power supply.
Wang teaches a power conversion circuit (Fig. 3), wherein the voltage-applying circuitry includes a converter (DC/DC converter) and a power supply (Battery).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lubomirsky to include a converter and a power supply, as disclosed in Wang to further reduce a loss of a converter and increase power density and product competitiveness of the converter, therefore improving the converter performance (Para. 0006).

In re claim 2, Lubomirsky discloses wherein the second voltage is a voltage related to a parasitic capacitance (Para. 0028-0035).

In re claim 3, Lubomirsky discloses wherein the first voltage is a relatively high voltage applied in order to reverse effects of potential induced degradation (Para. 0028-0035).

In re claim 4, Lubomirsky discloses wherein a value of the first voltage is about the same as a value of the second voltage (Para. 0028-0035).

In re claim 5, Lubomirsky discloses further comprising: stopping the applying of the first voltage based on the at least one indication that discharge of the second voltage should be performed (Para. 0028-0035).

In re claim 6, Lubomirsky discloses wherein the at least one indication that discharge should be performed is an indication that a different switch related to the at least one power source has been turned off (Para. 0028-0035).

In re claim 7, Lubomirsky discloses wherein the at least one indication that discharge should be performed is an indication that the voltage-applying circuitry applying the first voltage has been turned off (Para. 0028-0035).

In re claim 8, Lubomirsky discloses wherein the at least one indication that discharge should be performed is an indication that a cover of a housing of the voltage-applying circuitry applying the first voltage has been removed (Para. 0028-0035).

In re claim 9, Lubomirsky discloses wherein the applying is begun based on one or more parameter, the one or more parameter being at least one of: a parameter indicating that the power source is not producing power and a parameter related to time (Para. 0028-0035).

In re claim 10, Lubomirsky discloses (Fig. 4a) a device (40a) comprising: a voltage-applying circuitry (comprising G1, IGBT1) configured to apply a first voltage on at least one first 
Lubomirsky fails to disclose wherein the voltage-applying circuitry includes a converter and a power supply.
Wang teaches a power conversion circuit (Fig. 3), wherein the voltage-applying circuitry includes a converter (DC/DC converter) and a power supply (Battery).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lubomirsky to include a converter and a power supply, as disclosed in Wang to further reduce a loss of a converter and increase power density and product competitiveness of the converter, therefore improving the converter performance (Para. 0006).

In re claim 11, Lubomirsky discloses at least one sensor for sensing one or more parameter, the parameter being one or more of: an electrical parameter, a time parameter, 

In re claim 12, Lubomirsky discloses wherein the second voltage is a voltage related to a parasitic capacitance (Para. 0028-0035).

In re claim 13, Lubomirsky discloses wherein the first voltage is a relatively high voltage applied in order to reverse effects of potential induced degradation (Para. 0028-0035).

In re claim 14, Lubomirsky discloses wherein the value of the first voltage is about the same as the value of the second voltage (Para. 0028-0035).

In re claim 15, Lubomirsky discloses wherein the controller is configured to generate at least one signal to stop the applying of the first voltage based on the at least one indication that discharge of the second voltage should be performed (Para. 0028-0035).

In re claim 16, Lubomirsky discloses wherein the at least one indication that discharge should be performed is one or more of: an indication that a different switch related to the at least one power source has been turned off (Para. 0028-0035), an indication that the voltage-applying circuitry has been turned off (Para. 0028-0035), and an indication that a cover of a housing of the voltage-applying circuitry has been removed (Para. 0028-0035).

In re claim 17, Lubomirsky discloses wherein the indication that the voltage-applying circuitry has been turned off is based on one or more parameter, the one or more parameter being at least one of a parameter indicating that the power source is producing power, and a parameter indicating a time (Para. 0028-0035).

In re claim 19, Lubomirsky discloses wherein the at least one power supply is configured to provide a DC voltage across the first terminal of the DC bus and the second terminal of the DC bus (Para. 0028-0035).

In re claim 20, Lubomirsky discloses a method (Fig. 4a) comprising: injecting, using circuitry (comprising G1 and IGBT1) electrically connected to at least one terminal (terminal A) of a direct current (DC) bus (DC bus +), a current at the at least one terminal, wherein the DC bus is electrically connected to at least one power source (DC bus V+ is coupled to the power source 111); simultaneous to injecting the current, measuring an insulation relative to ground (Para. 0028-0035); obtaining an electrical parameter related to the at least one power source (Para. 0028-0035); and in response to the electrical parameter, maintaining the current injected at the at least one terminal of the DC bus without ceasing the measuring of the insulation relative to ground (Para. 0028-0035).
Lubomirsky fails to disclose wherein the circuitry includes a converter and a power supply.
Wang teaches a power conversion circuit (Fig. 3), wherein the circuitry includes a converter (DC/DC converter) and a power supply (Battery).
.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the discharge circuitry includes a resistor arranged to be electrically connected between the second terminal and the ground when the switch of the discharge circuitry is actuated in response to the at least one signal to discharge” in combination with all other claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838